DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 40-43 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation “a compact medical treatment and examination space” while parent claim 25 recites “a compact medical treatment and examination space”. It is unclear whether the “compact…space” of clam 40 is intended to be the same or different as that of claim 25.
Claim 41 recites “a reclining examination chair” while parent claim 25 recites “a reclining examination chair”. It is unclear whether the chair of claim 41 is intended to be the same or different as that of claim 25.
Claim 41 recites the limitation “an occupant” while parent claim 25 recites “an occupant”. It is unclear whether the occupant of claim 41 is intended to be the same or different as that of claim 25.
Claim 42 recites the limitation “ribs and struts” while parent claim 25 recites “ribs and struts”. It is unclear whether the ribs and struts of claim 42 are intended to be the same or different as in claim 25.
Response to Amendment
The declaration under 37 CFR 1.132 filed 19 April 2022 is sufficient to overcome the rejection of claim 25 and its dependents based upon 35 U.S.C. 102 or 103 citing at least Cashman et al.
Response to Arguments
Applicant’s arguments, see pages 9-12, 16, and 18-19, filed 19 April 2022, with respect to the rejections of claim 25 and its dependents under 35 U.S.C. 101, 102, 103, and 112 have been fully considered and are persuasive in light of the amendments to the claims. Particularly, applicant contends Cashman et al. fails to disclose the station is disposed inside and attachable to a building structure of a hospital, emergency department, infusion service, outpatient clinic or industrial medicine site” (arguments, pages 15-16). The examiner does not find this argument to be persuasive as Cashman et al. teaches the station may be assembled within a hospital or urgent care facility (page 4, lines 8-10). However, applicant further contends Cashman et al. fails to teach the “frame assembly further comprising a plurality of cooperatively assembled frame members and surfaces, poles, ribs and struts, which frame assembly is releasably attachable to a floor and wall and ceiling of the existing building structure” and “the forwardly facing rear wall portions projecting overhead above the space for the reclining examination chair are configured and cooperate to selectively reflect, focus, and attenuate acoustic energy in a desired direction within the compact medical examination and treatment space” (arguments, pages 18-19), as required by amended claim 25, which is found to be persuasive.  The rejections of 23 November 2021 have been withdrawn. 
Allowable Subject Matter
Claims 25-29, 32-34, 36, 37, 44, and 45 are allowed in light of the persuasive arguments noted above.
Claims 40-43 and 47 would be allowable in light of the persuasive arguments noted above if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791